DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 40 is objected to because of the following informalities: “cell membrane” should be amended to --cell membrane potential--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 22-26, 28-31, 34-43, 64, 66-68 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Davalos et al. (US PGPub 2010/0261994) in view of Vona (US 5,718,246).
Regarding claim 1, Davalos teaches a non-transitory computer-accessible medium having stored thereon computer-executable instructions (see a computer running suitable software, a general use computer must comprise a non-transitory computer-accessible medium for software to be stored and ran, [0132]) for ablating at least one electrically-sensitive tissue (see provision of “electrical charge to the target aberrant cells through multiple ultra-short electric pulses, resulting in cell death of the aberrant cells”, the at least one electrically sensitive tissue being the organ and tumor tissues of Fig. 2, see also [0018]), wherein, when a computer hardware arrangement (see computer, [0132]) executes the instructions, the computer hardware arrangement is configured to perform procedures comprising: establishing particular parameters for electric pulses based on at least one characteristic of the at least one electrically-sensitive tissue (see control of timing and pulse duration based on size of target cells, and thermal conditions, [0060] and [0136]); and controlling an application of the electric pulses to all of the at least one electrically-sensitive tissue for a plurality of automatically controlled and separated time periods to ablate the at least one electrically-sensitive tissue (see train of ultra-short pulses that go through all of the tissue between the electrodes; [0056], Fig. 2). However, Davalos fails to teach ablating less than all of the at least one electrically-sensitive tissue such that a substantial electroporation of a majority of the at least one electrically-sensitive tissue is at least one of prevented or reduced.
Vona teaches a method for inducing necrosis in susceptible malignant cells using pulsed electrical fields (see col. 7, lines 13-64) comprising inducing necrosis less than all of the tissue experiencing the electrical field such that a substantial electroporation of a majority of the at least one electrically-sensitive tissue is at least one of prevented or reduced (see increasing of transmembrane potential to the point of ATP depletion to cause necrosis preferentially in only susceptible malignant cells, leaving a majority of healthy cells alive without any electroporation being induced in any tissue; col. 7, lines 22-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control of the electric pulses as taught by Davalos to comprise ablating less than all of the at least one electrically-sensitive tissue such that a substantial electroporation of a majority of the at least one electrically-sensitive tissue is at least one of prevented or reduced in light of Vona, the motivation being to provide the predictable advantage of improved precision in the cancer treatment through preservation of any healthy and non-malignant cells from the effects of electroporation or necrosis (see Vona col. 7, lines 34-39).
Regarding claim 22, Davalos in view of Vona teaches the limitations of claim 22 under substantially similar rationale as that applied to claim 1 above.
Regarding claim 23, Davalos in view of Vona further teaches wherein the electric pulses include at least one waveform (see Davalos: triangular, square, sinusoidal, exponential, or trapezoidal in [0025] and unipolar and bipolar waveforms in Fig. 5).
Regarding claim 24, Davalos in view of Vona further teaches wherein the at least one waveform is based on at least one of an applied voltage of the electric pulses (see Davalos [0069]), a sign of the electric pulses (see Davalos: unipolar and bipolar pulses in Fig. 5), a length of exposure of the at least one electrically-sensitive tissue to the electric pulses (see Davalos: duration of the pulses; [0060] and [0069]), a relative field strength of the electric pulses (see Davalos: electric field strength in [0060]), or a duty cycle of the electric pulses (see Davalos: duty cycle in [0060]).
Regarding claim 25, Davalos in view of Vona further teaches wherein the at least one waveform has a shape of at least one of (i) a square, (iii) a triangle, (iv) a trapezoid, or (v) an exponential sinusoidal pulse (see Davalos: triangular, square, sinusoidal, exponential, or trapezoidal, [0025]).
Regarding claim 26, Davalos in view of Vona further teaches applying at least one waveform as at least one of (i) monopolar or (ii) bipolar (see Davalos: “train of monophasic pulses is delivered in one direction, followed by a subsequent pulse train of opposite polarity” as well as monophasic and biphasic pulses; [0025] and Fig. 5).
Regarding claim 28, Davalos in view of Vona further teaches wherein the at least one electrically-sensitive tissue is at least one nerve (see Davalos: nerve present between the electrodes, [0129]).
Regarding claim 29, Davalos in view of Vona further teaches controlling the application of the electric pulses to hyperpolarize at least one particular cell of the at least one electrically-sensitive tissue (see Vona: raising of transmembrane potential, col. 7, lines 22-31).
Regarding claim 30, Davalos in view of Vona further teaches (i) injuring at least one cell of the at least one electrically-sensitive tissue (see Vona: cell necrosis, col. 7, lines 20-41), (ii) killing the at least one cell (see Vona: cell necrosis, col. 7, lines 20-41), increasing a metabolic rate of the at least one cell (see Vona: increased rate of ATP depletion, col. 7, lines 20-41), (vi) depleting at least one of an energy or at least one ATP reserve of the at least one cell (see Vona: increased rate of ATP depletion, col. 7, lines 20-41), (vii) causing at least one of an osmotic or ionic imbalance of the at least one cell (see Vona: induced ionic diffusion, col. 7, lines 20-41), (viii) disrupting normal cellular processes dependent on a membrane potential of the at least one cell (see Vona: ionic diffusion leading to increased rate of ATP depletion, col. 7, lines 20-41), (x) repeatedly altering a polarization of the at least one cell (see Vona: pulsing electric field, col. 7, lines 52-55), or (xi) interfering with a transmembrane potential of the at least one cell (see Vona: raising of transmembrane potential, col. 7, lines 22-31).
Regarding claim 31, Davalos in view of Vona further teaches disrupting at least one cellular process of at least one cell of the at least one electrically-sensitive tissue based on the electric pulses (see Vona: ionic diffusion leading to increased rate of ATP depletion, col. 7, lines 20-41).
Regarding claim 34, Davalos in view of Vona further teaches applying the electric pulses using at least one electrode (see Davalos: ring of energized electrodes; [0080], Figs. 1-2); and modifying at least one waveform based on a polarity of the at least one electrode (see Davalos: application of bipolar pulses, which is created based on a difference of polarities in the electrodes, [0025]).
Regarding claim 35, Davalos further teaches determining a location where to place the at least one electrode using computed tomography (see use of micro-CT to ensure proper placement of the electrodes, [0112] and [0113]).
Regarding claim 36, Davalos in view of Vona further teaches wherein the at least one electrode includes a plurality of electrodes which are configured to be placed near and away from the at least one electrically-sensitive tissue (see Davalos: the ring electrodes as disclosed are configured to be placed near and away from the tissue as claimed since they are capable of being physically moved as desired, [0080] and Figs. 1-2, see also invasive and noninvasive, [0018]).
Regarding claim 37, Davalos in view of Vona further teaches wherein the electroporation of the majority of the at least one electrically-sensitive tissue is at least one of prevented or reduced due to an effect of the electric pulses which have the particular parameters on the at least one electrically-sensitive tissue (see Vona: raising of transmembrane potential without inducing electroporation, col. 7, lines 22-31).
Regarding claim 38, Davalos in view of Vona further teaches wherein the particular parameters are based on at least one of a size of the at least one electrically-sensitive tissue (see Davalos: control of timing and pulse duration based on size of target cells, [0060] and [0136]).
Regarding claim 39, Davalos in view of Vona further teaches ablating the at least one electrically-sensitive tissue through mediation of at least one cell membrane potential of the at least one electrically-sensitive tissue without crossing a threshold that induces electroporation (see Vona: increasing of transmembrane potential to the point of ATP depletion to cause necrosis preferentially in only susceptible malignant cells, leaving a majority of healthy cells alive without any electroporation being induced in any tissue; col. 7, lines 22-52).
Regarding claim 40, Davalos in view of Vona further teaches inducing the mediation of the at least one cell membrane potential using a plurality of charge discharge cycles (see Vona: pulsing electric field, col. 7, lines 52-55).
Regarding claim 41, Davalos in view of Vona further teaches wherein the at least one electrically-sensitive tissue includes at least one particular type of electrically-sensitive tissue (see Davalos: tumor tissue and organ tissue, Fig. 2).
Regarding claim 42, Davalos in view of Vona further teaches wherein the at least one electrically-sensitive tissue includes at least one particular type of cells (see Davalos: tumor cells and organ cells, Fig. 2).
Regarding claims 43, 64, 66-68 and 70-71, Davalos in view of Vona teaches the limitations of these claims under substantially similar rationale as that applied in the rejection of claims 1, 28, 29 and 34 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 22-27, 29-33, 35-43, 65-66 and 69-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-20 of U.S. Patent No. 10,709,491. Although the claims at issue are not identical, they are not patentably distinct from each other because they both generally define the same inventive concept of computer hardware performing a method comprising establishing particular parameters for electric pulses based on at least one characteristic of the at least one electrically-sensitive tissue; and controlling an application of the electric pulses to all of the at least one electrically-sensitive tissue for a plurality of automatically controlled and separated time periods to ablate less than all of the at least one electrically-sensitive tissue such that an electroporation of majority of the at least one electrically-sensitive tissue is at least one of prevented or reduced.
Claims 28, 34, 64, 67-68 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-20 of U.S. Patent No. 10,709,491 in view of Davalos et al. (US PGPub 2010/0261994). Claims 3-20 of U.S. Patent No. 10,709,491 define the inventive concept of the claims for which claims 28, 34, 64, 67-68 and 71 are dependent upon, respectively. However, claims 3-20 of U.S. Patent No. 10,709,491 fail to further define wherein the at least one electrically-sensitive tissue is at least one of (i) cardiac tissue, or (ii) at least one nerve, and modifying at least one waveform of the electric pulses based on a polarity of the at least one electrode.
Davalos teaches application of electric pulses to electrically-sensitive tissue (see [0018]) wherein the electrically-sensitive tissue comprises at least one nerve (nerve present between the electrodes, [0129]) and modifying at least one waveform of the electric pulses based on a polarity of the at least one electrode (see application of bipolar pulses, which is created based on a difference of polarities in the electrodes, [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claims 3-20 of U.S. Patent No. 10,709491 to further define wherein the at least one electrically-sensitive tissue is at least one nerve and to define modifying at least one waveform of the electric pulses based on a polarity of the at least one electrode in light of Davalos, the motivation being to prevent the charging of epithelial layers and subsequent shielding of underlying layer of tissue (see Davalos [0057]) and eliminate cancer cells in close proximity to nerve tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794